Citation Nr: 1754250	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent disabling prior to January 18, 2017 and in excess of 70 percent disabling thereafter for a psychiatric disorder, including anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for an anxiety disorder with a noncompensable evaluation, effective May 27, 2009. In June 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. In September 2016, this matter was remanded for further development.

An interim April 2017 rating decision increased the Veteran's rating for his anxiety disorder to 10 percent disabling effective May 27, 2009. However, the RO then created a separate claim for PTSD, effective January 18, 2017, with an increased rating of 70 percent disabling, and ended the 10 percent anxiety disorder rating at that same date. Based on the evidence of record, and for convenience and clarity, the Board has consolidated and recharacterized the claim so that it remains as for one psychiatric disorder, including anxiety and PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (because all psychiatric disorders-other than eating disorders-are evaluated under the same criteria, it is appropriate to assign a single evaluation encompassing all service-connected psychiatric symptoms, regardless of how they are diagnosed).

An interim July 2017 rating decision granted service connection Osgood-Schlatter's disease of the left knee. Because that decision represents a full grant of the benefit sought, the issue is no longer before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

During his April 2016 VA psychological examination, the Veteran noted that he was prescribed Xanax for anxiety by a private physician. In January 2017, the Veteran submitted a medical release for Dr. Rutledge, Jr., and indicated that he was prescribed Xanax from this physician. The record does not reflect that such records were sought. Because these records are presumed relevant, remand is necessary for the AOJ to attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must attempt to obtain records from Dr. Rutledge, Jr. pursuant to the January 2017 medical release. If such release is expired or otherwise out of date, the AOJ should attempt to obtain a new medical release from the Veteran; the Veteran must assist in the matter by submitting a new release for VA to obtain any relevant private records identified.

If any private records from Dr. Rutledge, Jr. are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

2. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).

